                Case 1:20-cv-03325-AT Document 7-12 Filed 04/30/20 Page 1 of 10




                                                                             Direct Phone: 212.965.4533
                                                                             malcolm.seymour@foster.com

                                                            April 26, 2020

VIA EMAIL douglas.kellner@elections.ny.gov
          andrew.spano@elections.ny.gov
          robert.brehm@elections.ny.gov

Douglas Kellner, Co-Chair
Andrew Spano, Commissioner
Robert Brehm, Co-Executive Director
New York State Board of Elections
40 North Pearl Street, Suite 5
Albany, NY 12207-2729

            Re: Determination of Publicly Suspended Campaigns Pursuant to § 2-122-A

Dear Sirs:
        Our firm serves as outside counsel to the 2020 presidential campaign of Senator Bernie Sanders
(the “Campaign”). We understand that the Campaign will not have an opportunity to present at
tomorrow’s meeting of Commissioners to determine whether Senator Sanders will remain on the ballot
for the June 23, 2020 Presidential Primary (the “Primary”). In lieu of our live participation, we
respectfully submit this letter for your consideration, and to document the Senator’s position on the
official record: Senator Sanders wishes to remain on the ballot, and is concerned that his removal from
the ballot would undermine efforts to unify the Democratic Party in advance of the general election.
         Senator Sanders has duly qualified for placement on the Primary ballot as a candidate for the
Democratic nomination to the office of President of the United States. To get him on the ballot, the
Campaign mobilized a vast network of volunteer circulators across New York’s 27 congressional
districts, gathering nearly 60,000 signatures for Senator Sanders and his 184 authorized pledged
delegates. Before and after the petitioning process, the Campaign worked tirelessly in New York to
conduct voter outreach and organizing initiatives.
       On April 8, 2020, Senator Sanders announced the limited suspension of his presidential
campaign,1 emphasizing that he intended to remain on the ballot in upcoming primaries, gather
delegates, and attend the Democratic National Convention, with an eye to influencing the party’s


1
    Announcement available at https://youtu.be/TnRivUNrobA?t=1908 (31:48 minute mark).

FG:10939866.2
              Case 1:20-cv-03325-AT Document 7-12 Filed 04/30/20 Page 2 of 10

                                                                               Recipient Name
                                                                               April 26, 2020
                                                                               Page 2



platform.2 Unlike most of the other major candidates who have conceded in this year’s Democratic
primary,3 Senator Sanders has not officially terminated his candidacy with the Federal Election
Commission.
        On April 13, 2020, five days after announcing the suspension of his campaign, Senator Sanders
endorsed Vice President Joe Biden, the likely Democratic nominee. Vice President Biden welcomed
Senator Sanders’ announcement, his endorsement, and his plan to continue collecting delegates for
purposes of the Convention.4 In statements to the press, one Biden campaign official confirmed, “[w]e
feel strongly that it is in the best interest of the party to ensure that the Sanders campaign receives
statewide delegates to reflect the work that they have done to contribute to the movement that will beat
Donald Trump this fall.”5
       It was also on April 13 that Governor Cuomo signed into law Senate Bill S7506B, an omnibus
appropriations bill that added the following provision to the New York Election Law:
        Notwithstanding any inconsistent provision of law to the contrary, prior to forty-five days
        before the actual date of a presidential primary election, if a candidate for office of the
        president of the United States who is otherwise eligible to appear on the presidential
        primary ballot to provide for the election of delegates to a national party convention or a
        national party conference in any presidential election year, publicly announces that they
        are no longer seeking the nomination for the office of president of the United States, or if
        the candidate publicly announces that they are terminating or suspending their campaign,
        or if the candidate sends a letter to the state board of elections indicating they no longer
        wish to appear on the ballot, the state board of elections may determine by such date that
        the candidate is no longer eligible and omit said candidate from the ballot; provided,
        however, that for any candidate of a major political party, such determination shall be
        solely made by the commissioners of the state board of elections who have been
        appointed on the recommendation of such political party or the legislative leaders of such
        political party, and no other commissioner of the state board of elections shall participate
        in such determination.
N.Y. Election Law § 2-122-A(13) (emphasis added). Several features of this new law warrant further
discussion.
        First, the law authorizes the Commissioners to remove a presidential candidate from the Primary
ballot only if she or he “is otherwise eligible to appear” on that ballot. To the extent the Board is

2
  See https://youtu.be/TnRivUNrobA?t=2055 (34:15 minute mark).
3
  Collated in “Appendix A” are true and correct copies of FEC Form 99 filings by Senator Cory Booker (Jan. 13, 2020),
Senator Kamala Harris (Feb. 19, 2020), Senator Amy Klobuchar (March 3, 2020), Senator Elizabeth Warren (March 5,
2020), and Tom Steyer (March 10, 2020), formally terminating their candidacies.
4
  See Tal Axelrod, “Biden campaign seeks to let Sanders keep his delegates in unusual move,” The Hill (April 17, 2020),
available at https://thehill.com/homenews/campaign/493454-biden-campaign-seeks-to-let-sanders-keep-his-delegates-in-
unusual-move.
5
  Id.
             Case 1:20-cv-03325-AT Document 7-12 Filed 04/30/20 Page 3 of 10

                                                                      Recipient Name
                                                                      April 26, 2020
                                                                      Page 3



contemplating Senator Sanders’ removal from the Primary ballot under this provision, it is
acknowledging that he has satisfied all other requirements, and is “otherwise eligible” to appear on the
ballot.
        Second, the law is written in the present tense: it applies “if the candidate publicly announces,”
and not “if the candidate has publicly announced.” This is significant because conduct-regulating
statutes such as this one are presumed not to apply retroactively unless the legislature clearly signals that
they should reach past conduct:
     [A]pplication of a new statute to conduct that has already occurred may, but does not
     necessarily, have ‘retroactive’ effect upsetting reliance interests and triggering fundamental
     concerns about fairness. . . . A statute has retroactive effect if ‘it would impair rights a party
     possessed when he acted, increase a party's liability for past conduct, or impose new duties
     with respect to transactions already completed,’ thus impacting ‘substantive’ rights. . . .
     In light of these concerns, “[i]t takes a clear expression of the legislative purpose ... to justify
     a retroactive application” of a statute, which “assures that [the legislative body] itself has
     affirmatively considered the potential unfairness of retroactive application and determined
     that it is an acceptable price to pay for the countervailing benefits.” . . . The expression of
     intent must be sufficient to show that the Legislature contemplated the retroactive impact on
     substantive rights and intended that extraordinary result. Even within the same legislation,
     language may be sufficiently clear to effectuate application of some amendments to cases
     arising from past conduct but not others with more severe retroactive effect.
Regina Metropolitan Co., LLC v. New York State Division of Housing and Community Renewal, -- N.E.
3d ---, 2020 WL 1557900, at *10-11 (N.Y., April 2, 2020) (quoting Landgraf v. USI Film Prods., 511
U.S. 244, 144 S.Ct. 1483, 128 L.Ed.2d 229 (U.S. 1994); Gleason v. Gleason, 26 N.Y.2d 28, 36 (N.Y.
1970)) (internal citations omitted).
        The retroactive application of § 2-122-A(13) would severely impact Senator Sanders’ core
substantive rights. Invoking this provision against him would subject him to the prospect of involuntary
ballot removal, notwithstanding his publicly stated desire to remain a candidate, and his satisfaction of
all legal prerequisites for ballot access. Because of the severity of this potential deprivation, the
presumption against retroactive application must operate with maximum force
        Section 2-122-A(13) was not on the books when Senator Sanders announced the partial
suspension of his campaign. He had no opportunity conform his conduct (by exploring alternatives to
formal “suspension”) to avoid adverse application of this new provision. The presumption against
retroactive application dictates that, if the legislature truly intends to deprive a candidate of political
rights by surprise and without prior notice, it must clearly say so. Because the statute here does not
clearly state that it applies to announcements made before the law’s passage, the presumption is not
overcome. The law should not be interpreted to apply to announcements made prior to April 13.
             Case 1:20-cv-03325-AT Document 7-12 Filed 04/30/20 Page 4 of 10

                                                                      Recipient Name
                                                                      April 26, 2020
                                                                      Page 4



        Third, the statute confers discretion on the Board to determine whether, under the circumstances
of a particular candidacy, ballot removal is in fact appropriate. The legislature would not have given the
Board this discretion if the legislature had not anticipated that situations would arise in which a
candidate’s removal would be improper.
       This is clearly one such situation – Senator Sanders has publicly stated that he wishes to remain a
candidate and has formally objected to his removal. Neither Vice President Biden, nor the New York
State Democratic Party, nor the Democratic National Committee has asked the Board to dishonor the
Senator’s wishes. Nobody wants Senator Sanders removed from the ballot. His involuntary erasure
from the ballot, on grounds of a law that was not in effect when he announced his campaign’s limited
suspension, would sow needless strife and distrust, impeding Senator Sanders’ efforts to unify the
Democratic Party in advance of November elections.
        Fourth, by entrusting this decision to the two Commissioners appointed at the recommendation
of the New York State Democrats, the statute acknowledges the centrality of the party’s prerogative to
this determination. Primary elections were the creations of the parties themselves, they continue to
operate by rules left largely to the design of the parties, and they exist to serve the parties’ interests in
self-governance.
        Removing Senator Sanders from the ballot would undermine the Democratic Party’s interest in
self-governance and unification. Senator Sanders has complied with the state party’s Delegate Selection
Plan and with the national party’s Delegate Selection Rules. The party’s rules do not permit, much less
require, his involuntary removal from the ballot because of a public announcement of campaign
suspension. Nor has the party itself requested his removal.
         Senator Sanders has collaborated with state parties, the national party and the Biden campaign,
to strengthen the Democrats by aligning the party’s progressive and moderate wings. His removal from
the ballot would hamper those efforts, to the detriment of the party in the general election. The Board
should exercise its discretion to avoid such interference.
        Senator Sanders respectfully requests that the Board either: (1) determine as a matter of law that
§ 2-122-A does not apply to announcements of campaign suspension made prior to April 13, 2020, the
date of the law’s enactment; or (2) exercise its discretion to keep Senator Sanders on the Primary ballot,
in the interest of party unification.

                                                      Best regards,

                                                      FOSTER GARVEY, P.C.

                                                      By: /s/ Malcolm Seymour
                                                              Malcolm Seymour

cc:    Jeff Weaver (jeffweaver@berniesanders.com)
       Matt Berg, Esq. (mattberg@berniesanders.com)
Case 1:20-cv-03325-AT Document 7-12 Filed 04/30/20 Page 5 of 10




                       APPENDIX A
     Image# 202001139167158245                                                                                                                                 01/13/2020 11 : 05
                                 Case 1:20-cv-03325-AT Document 7-12 Filed 04/30/20 Page 6 of 10
    0,6&(//$1(2867(;7 )(&)RUP                                                                                                                         PAGE 1 / 1

     NAME OF COMMITTEE (In Full)                                                              FEC IDENTIFICATION NUMBER
    Cory 2020                                                                                 C00695510

     Mailing Address      PO Box 32009


     City                                          State    ZIP Code
     Newark                                        NJ       07102


    As of January 13, 2020, Senator Cory Booker is no longer a candidate in the 2020 primary election for President of the
    United States. He will no longer seek nomination or election to the office of President of the United States, and has
    ceased to conduct campaign activities with respect to the aforementioned election, with the exception of the retirement
    of campaign debt in accordance with Federal Election Commission regulations.




***************************************************************************************************************************************************************************************
     Image# 202002199186542170                                                                                                                                 02/19/2020 20 : 36
                                 Case 1:20-cv-03325-AT Document 7-12 Filed 04/30/20 Page 7 of 10
    0,6&(//$1(2867(;7 )(&)RUP                                                                                                                         PAGE 1 / 1

     NAME OF COMMITTEE (In Full)                                                              FEC IDENTIFICATION NUMBER
    Kamala Harris for the People                                                              C00694455

     Mailing Address      PO Box 811972


     City                                          State    ZIP Code
     Los Angeles                                   CA       90081


    Pursuant to 11 CFR Section 104.5, this shall serve as notification that Kamala Harris for the People will file quarterly
    during the 2020 calendar year since Senator Kamala D. Harris is no longer a candidate for President of the United
    States.




***************************************************************************************************************************************************************************************
     Image# 202003039203741137                                                                                                                                 03/03/2020 19 : 16
                                 Case 1:20-cv-03325-AT Document 7-12 Filed 04/30/20 Page 8 of 10
    0,6&(//$1(2867(;7 )(&)RUP                                                                                                                         PAGE 1 / 1

     NAME OF COMMITTEE (In Full)                                                              FEC IDENTIFICATION NUMBER
    Amy for America                                                                           C00696419

     Mailing Address      PO Box 18360


     City                                          State    ZIP Code
     Minneapolis                                   MN       55418


    Campaign Finance Analyst Reports
    Analysis Division Federal Election Commission
    999 E Street NW
    Washington, DC 20463


    Re: Amy for America
    FEC ID No. C00696419

    Dear Federal Election Commission:

    As of March 3, 2020, Senator Amy Klobuchar is no longer a candidate in the 2020 primary election for President of the
    United States. She will no longer seek nomination or election to the office of President of the United States, and has
    ceased to conduct campaign activities with respect to the aforementioned election.

    Sincerely,

    Samuel Clark
    Treasurer
    Amy for America




***************************************************************************************************************************************************************************************
     Image# 202003109203797642                                                                                                                                 03/10/2020 10 : 25
                                 Case 1:20-cv-03325-AT Document 7-12 Filed 04/30/20 Page 9 of 10
    0,6&(//$1(2867(;7 )(&)RUP                                                                                                                         PAGE 1 / 1

     NAME OF COMMITTEE (In Full)                                                              FEC IDENTIFICATION NUMBER
    Tom Steyer 2020                                                                           C00711614

     Mailing Address      PO Box 626


     City                                          State    ZIP Code
     San Francisco                                 CA       94104


    As of February 29, 2020, Tom Steyer is no longer a candidate in the 2020 primary election for President of the United
    States. He will no longer seek nomination or election to the office of President of the United States, and has ceased to
    conduct campaign activities with respect to the aforementioned election.




***************************************************************************************************************************************************************************************
     Image# 202003239215620400                                                                                                                                 03/23/2020 09 : 09
                                Case 1:20-cv-03325-AT Document 7-12 Filed 04/30/20 Page 10 of 10
    0,6&(//$1(2867(;7 )(&)RUP                                                                                                                         PAGE 1 / 1

     NAME OF COMMITTEE (In Full)                                                              FEC IDENTIFICATION NUMBER
    Warren for President, Inc.                                                                C00693234

     Mailing Address      124 Washington Street
                          Suite 101
     City                                          State    ZIP Code
     Foxboro                                       MA       02035


    As of March 5, 2020, Senator Elizabeth Warren is no longer a candidate in the 2020 primary election for President of the
    United States. She will no longer seek nomination or election to the office of President of the United States, and has
    ceased to conduct campaign activities with respect to the aforementioned election, with the exception of the retirement
    of campaign debt in accordance with Federal Election Commission regulations.




***************************************************************************************************************************************************************************************
